DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot due to a new basis for rejection necessitated by amendments to the claims.
Applicant argues with respect to claim 1, the Karampatsis does not teach the amended limitations “wherein an update request message including the policy information of the UE is from the AMF to a policy control function (PCF) in response to the policy provisioning request message.”  Specifically, Applicant argues that Karampatsis does not disclose a direct correlation between a policy provisioning request message transmitted from a UE to the AMF and the message transmitted from the AMF to the PCF for a step of setting and/or correcting a UE context as recited in claim 1.  Examiner respectfully disagrees.  Karampatsis explicitly discloses “the AMF 406 may be configured to invoke a service request message to the PCF 408 in response to the UE 402 including a policy identifier and/or a freshness parameter in the registration request message.” [Karampatsis ¶ 0071]  Furthermore, Karampatsis states “in a fifth communication 430 from the AMF 406 to the PCF 408, the AMF 406 initiates a UE context establishment and/or modification procedure (i.e. setting up or correcting a UE context) by transmitting a message to the PCF 408, wherein the AMF 406 includes in the service request the policy identifier provided by the UE 402 in the registration 
Applicant states that similar arguments may be applied to claims 6, 10, and 15.  Claim 10 is amended similarly to claim 1, therefore, the above response to Applicant’s arguments is similarly applicable.  Amendments to claim 6 appear to only modify language not effecting the scope of the claim, therefore, the previously presented rejection is maintained.  Claim 15 has been amended to recite the additional limitation “receive, from the UE, a third response message including a result of updating a policy of the UE.”  A new basis of rejection appears below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4, 6, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karampatsis et al. (US 2020/0154389) [“Karampatsis”].
Regarding claim 1, Karampatsis teaches a method of a user equipment (UE), the method comprising: 
transmitting, to an access and mobility management function (AMF), a policy provisioning request message including policy information of the UE [Karampatsis ¶¶ 0066-0068 (Fig. 4): UE transmits registration request message 414 to gNB which is forwarded to AMF at step 416 wherein the registration request message may include a policy identifier, e.g., N1 PCF container, wherein N1 PCF information may include a request for a UE 402 policy]; 
receiving, from the AMF, a response message including the policy information of the UE [Karampatsis ¶ 0075 (Fig. 4): in communication 436, the PCF 408 may include a new policy identifier and/or a freshness parameter along with the UE 402 policy which may be sent within a N1 PCF container to the AMF 406; ¶ 0079: AMF 406 may send the UE 402 policy to the UE 402]; and 
updating a policy of the UE based on the policy information included in the response message [Karampatsis ¶ 0079 (Fig. 4): AMF 406 may detect that the UE 402 enters a connected state and the AMF 406 may send the UE 402 policy to the UE 402, such as by sending the UE 402 policy in a generic NAS transport message, and the UE 402 may store 454 the updated UE 402 policy and update its UE 402 policy identifier and/or a freshness parameter],
wherein an update request message including the policy information of the UE is from the AMF to a policy control function (PCF) in response to the policy provisioning request message [Karampatsis ¶ 0072: a fifth communication 430 from the AMF 406 to the PCF 408, the AMF 406 initiates a UE context establishment and/or modification procedure by transmitting a message to the PCF 408, wherein the AMF 406 includes in the service request the policy identifier provided by the UE 402 in the registration request message; ¶ 0071: the AMF 406 may be configured to invoke a service request message to the PCF 408 in response to the UE 402 including a policy identifier and/or a freshness parameter in the registration request message].
Regarding claim 4, Karampatsis teaches the method of claim 1, wherein the policy information included in the response message is obtained from the PCF [Karampatsis ¶ 0075 (Fig. 4): in communication 436, the PCF 408 may include a new policy identifier and/or a freshness parameter along with the UE 402 policy which may be sent within a N1 PCF container to the AMF 406; ¶ 0079: policy information forwarded from AMF 406 to UE 402].
Regarding claim 6, Karampatsis teaches a method of an access and mobility management function (AMF), the method comprising: 
receiving, from a user equipment (UE), a policy provisioning request message including policy information of the UE [Karampatsis ¶¶ 0066-0068 (Fig. 4): UE transmits registration request message 414 to gNB which is forwarded to AMF at step 416 wherein the registration request message may include a policy identifier, e.g., N1 PCF container, wherein N1 PCF information may include a request for a UE 402 policy]; 
transmitting, to a policy control function (PCF), an update request message including the policy provisioning request message [Karampatsis ¶ 0072: AMF 406 transmits a message to the PCF 408 invoking the Npcf_AMPolicy_Get procedure and/or transmits a generic service request message to the PCF 408, wherein the service request includes the policy identifier provided by the UE 402 in the registration request message]; 
receiving, from the PCF, a first response message including the policy information of the UE [Karampatsis ¶ 0075 (Fig. 4): in communication 436, the PCF 408 may include a new policy identifier and/or a freshness parameter along with the UE 402 policy which may be sent within a N1 PCF container to the AMF 406]; and 
transmitting, to the UE, a second response message including the policy information of the UE [Karampatsis ¶ 0079 (Fig. 4): AMF 406 may detect that the UE 402 enters a connected state and the AMF 406 may send the UE 402 policy to the UE 402, such as by sending the UE 402 policy in a generic NAS transport message].
Regarding claim 10, Karampatsis teaches a user equipment (UE), the UE comprising: 
a transceiver [Karampatsis ¶ 0045 (Fig. 2): remote unit 102 (i.e. UE) may include transmitter 210]; and 
[Karampatsis ¶ 0045 (Fig. 2): remote unit 102 (i.e. UE) may include processor 202; ¶ 0046: processor coupled to transmitter], the at least one processor configured to: 
transmit, to an access and mobility management function (AMF), a policy provisioning request message including policy information of the UE [Karampatsis ¶¶ 0066-0068 (Fig. 4): UE transmits registration request message 414 to gNB which is forwarded to AMF at step 416 wherein the registration request message may include a policy identifier, e.g., N1 PCF container, wherein N1 PCF information may include a request for a UE 402 policy]; 
receive, from the AMF, a response message including the policy information of the UE [Karampatsis ¶ 0075 (Fig. 4): in communication 436, the PCF 408 may include a new policy identifier and/or a freshness parameter along with the UE 402 policy which may be sent within a N1 PCF container to the AMF 406; ¶ 0079: AMF 406 may send the UE 402 policy to the UE 402]; and 
update a policy of the UE based on the policy information included in the response message [Karampatsis ¶ 0079 (Fig. 4): AMF 406 may detect that the UE 402 enters a connected state and the AMF 406 may send the UE 402 policy to the UE 402, such as by sending the UE 402 policy in a generic NAS transport message, and the UE 402 may store 454 the updated UE 402 policy and update its UE 402 policy identifier and/or a freshness parameter],
wherein an update request message including the policy information of the UE is from the AMF to a policy control function (PCF) in response to the policy provisioning request message [Karampatsis ¶ 0072: a fifth communication 430 from the AMF 406 to the PCF 408, the AMF 406 initiates a UE context establishment and/or modification procedure by transmitting a message to the PCF 408, wherein the AMF 406 includes in the service request the policy identifier provided by the UE 402 in the registration request message; ¶ 0071: the AMF 406 may be configured to invoke a service request message to the PCF 408 in response to the UE 402 including a policy identifier and/or a freshness parameter in the registration request message].
Regarding claim 13, Karampatsis teaches the UE of claim 10, wherein the policy information included in the response message is obtained from the PCF [Karampatsis ¶ 0075 (Fig. 4): in communication 436, the PCF 408 may include a new policy identifier and/or a freshness parameter along with the UE 402 policy which may be sent within a N1 PCF container to the AMF 406; ¶ 0079: policy information forwarded from AMF 406 to UE 402].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7-9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis in view of Watfa et al. (US 2019/0223093) [“Watfa”].
Regarding claim 2, Karampatsis teaches the method of claim 1, however, does not explicitly disclose wherein the policy information of the UE includes information indicating a request for network slice selection policy (NSSP) information.
However, in a similar field of endeavor, Watfa teaches wherein the policy information of the UE includes information indicating a request for network slice selection policy (NSSP) information [Watfa  ¶ 105: WTRU may send a slice connection request to the existing AMF; see also ¶ 0129 WTRU may request a new network slice selection policy (NSSP)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting and updating policy information from an AMF as taught by Karampatsis with the method of utilizing a request message that requests network selection slice policy as taught by Watfa.  The motivation to do so would be to provide access to differentiated services through different network slices of a 5G network [Watfa ¶ 0002].
Regarding claim 3, Karampatsis in view of Watfa teaches the method of claim 2, wherein the policy information of the UE includes version information of the policy information stored in the UE [Karampatsis ¶ 0112: first policy identifier indicates a version of the first policy], however, Karampatsis does not explicitly disclose the policy information is NSSP information.
[Watfa ¶ 0129: WTRU is requesting new NSSP, which implies a current policy of the WTRU is a NSSP policy information].
The motivation to combine these references is illustrated in the rejection of claim 2 above.
Regarding claim 5, Karampatsis teaches the method of claim 4, wherein the policy information included in the response message includes policy information obtained from the PCF [Karampatsis ¶ 0075 (Fig. 4): in communication 436, the PCF 408 may include a new policy identifier and/or a freshness parameter along with the UE 402 policy which may be sent within a N1 PCF container to the AMF 406; ¶ 0079: policy information sent from AMF 406 to UE 402], however, Karampatsis does not explicitly disclose the policy information is NSSP policy information.
However, in a similar field of endeavor, Watfa teaches the policy information is NSSP policy information [Watfa ¶ 0129: when WTRU requests new NSSP policy, policy function may provide a new NSSAI/S-NSSAI for the WTRU].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting and updating policy information from an AMF as taught by Karampatsis with the method of providing network slice policy as taught by Watfa.  The motivation to do so would be to provide access to differentiated services through different network slices of a 5G network [Watfa ¶ 0002].
Regarding claim 7, Karampatsis teaches the method of claim 6, however, does not explicitly disclose wherein the policy information of the UE includes information indicating a request for network slice selection policy (NSSP) information.
However, in a similar field of endeavor, Watfa teaches wherein the policy information of the UE includes information indicating a request for network slice selection policy (NSSP) information [Watfa  ¶ 105: WTRU may send a slice connection request to the existing AMF; see also ¶ 0129 WTRU may request a new network slice selection policy (NSSP)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting and updating policy information from an AMF as taught by Karampatsis with the method of utilizing a request message that requests network selection slice policy as taught by Watfa.  The motivation to do so would be to provide access to differentiated services through different network slices of a 5G network [Watfa ¶ 0002].
Regarding claim 8, Karampatsis in view of Watfa teaches the method of claim 7, wherein the policy information of the UE includes version information of the policy information stored in the UE [Karampatsis ¶ 0112: first policy identifier indicates a version of the first policy], however, Karampatsis does not explicitly disclose the policy information is NSSP information.
However, Watfa teaches policy information that is NSSP information [Watfa ¶ 0129: WTRU is requesting new NSSP, which implies a current policy of the WTRU is a NSSP policy information].

Regarding claim 9, Karampatsis teaches the method of claim 6, however, does not explicitly disclose wherein the policy information includes NSSP information related to the UE.
However, in a similar field of endeavor, Watfa teaches wherein the policy information includes NSSP information related to the UE [Watfa ¶ 0129: when WTRU requests new NSSP policy, policy function may provide a new NSSAI/S-NSSAI for the WTRU].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting and updating policy information from an AMF as taught by Karampatsis with the method of providing network slice policy as taught by Watfa.  The motivation to do so would be to provide access to differentiated services through different network slices of a 5G network [Watfa ¶ 0002].
Regarding claim 11, Karampatsis teaches the UE of claim 10, however, does not explicitly disclose wherein the policy information of the UE includes information indicating a request for network slice selection policy (NSSP) information.
However, in a similar field of endeavor, Watfa teaches wherein the policy information of the UE includes information indicating a request for network slice selection policy (NSSP) information [Watfa  ¶ 105: WTRU may send a slice connection request to the existing AMF; see also ¶ 0129 WTRU may request a new network slice selection policy (NSSP)].
[Watfa ¶ 0002].
Regarding claim 12, Karampatsis in view of Watfa teaches the UE of claim 11, wherein the policy information of the UE includes version information of the policy information stored in the UE [Karampatsis ¶ 0112: first policy identifier indicates a version of the first policy], however, Karampatsis does not explicitly disclose the policy information is NSSP information.
However, Watfa teaches policy information that is NSSP information [Watfa ¶ 0129: WTRU is requesting new NSSP, which implies a current policy of the WTRU is a NSSP policy information].
The motivation to combine these references is illustrated in the rejection of claim 11 above.
Regarding claim 14, Karampatsis teaches the UE of claim 13, wherein the policy information included in the response message includes policy information obtained from the PCF [Karampatsis ¶ 0075 (Fig. 4): in communication 436, the PCF 408 may include a new policy identifier and/or a freshness parameter along with the UE 402 policy which may be sent within a N1 PCF container to the AMF 406; ¶ 0079: policy information sent from AMF 406 to UE 402], however, 
However, in a similar field of endeavor, Watfa teaches the policy information is NSSP policy information [Watfa ¶ 0129: when WTRU requests new NSSP policy, policy function may provide a new NSSAI/S-NSSAI for the WTRU].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting and updating policy information from an AMF as taught by Karampatsis with the method of providing network slice policy as taught by Watfa.  The motivation to do so would be to provide access to differentiated services through different network slices of a 5G network [Watfa ¶ 0002].

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis in view of Keller et al. (US 2019/0268895) [“Keller”].
Regarding claim 15, Karampatsis teaches an apparatus for an access and mobility management function (AMF), the apparatus comprising: 
a transceiver [Karampatsis ¶ (Fig. 3): base unit 104 (see ¶ 0040: base unit may be AMF) may include a transmitter 310, and a receiver 312]; and 
at least one processor coupled with the transceiver [Karampatsis ¶ (Fig. 3): base unit 104 may include a processor 302], the at least one processor configured to: 
[Karampatsis ¶¶ 0066-0068 (Fig. 4): UE transmits registration request message 414 to gNB which is forwarded to AMF at step 416 wherein the registration request message may include a policy identifier, e.g., N1 PCF container, wherein N1 PCF information may include a request for a UE 402 policy]; 
transmit, to a policy control function (PCF), an update request message including the policy provisioning request message [Karampatsis ¶ 0072: AMF 406 transmits a message to the PCF 408 invoking the Npcf_AMPolicy_Get procedure and/or transmits a generic service request message to the PCF 408, wherein the service request includes the policy identifier provided by the UE 402 in the registration request message]; 
receive, from the PCF, a first response message including a policy information of the UE [Karampatsis ¶ 0075 (Fig. 4): in communication 436, the PCF 408 may include a new policy identifier and/or a freshness parameter along with the UE 402 policy which may be sent within a N1 PCF container to the AMF 406]; 
transmit, to the UE, a second response message including the policy information of the UE [Karampatsis ¶ 0079 (Fig. 4): AMF 406 may detect that the UE 402 enters a connected state and the AMF 406 may send the UE 402 policy to the UE 402, such as by sending the UE 402 policy in a generic NAS transport message].
However, Karampatsis does not explicitly disclose receiv[ing], from the UE, a third response message including a result of updating a policy of the UE.
[Keller ¶ 0047: AMF 160 then sends a registration accept message 406 to the UE 10, and the UE 10 confirms completion of the registration by sending a registration complete message 407 to the AMF 160].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting and updating policy information from an AMF as taught by Karampatsis with the method of acknowledging completion of a registration as taught be Keller.  The motivation to do so would be to utilize 3GPP defined messaging during UE registration [Keller ¶ 0047].

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis in view of Keller in view of Watfa.
Regarding claim 16, Karampatsis in view of Keller teaches the apparatus of claim 15, however, does not explicitly disclose wherein the policy information of the UE includes information indicating a request for network slice selection policy (NSSP) information.
However, in a similar field of endeavor, Watfa teaches wherein the policy information of the UE includes information indicating a request for network slice selection policy (NSSP) information [Watfa  ¶ 105: WTRU may send a slice connection request to the existing AMF; see also ¶ 0129 WTRU may request a new network slice selection policy (NSSP)].
[Watfa ¶ 0002].
Regarding claim 17, Karampatsis in view of Keller in view of Watfa teaches the apparatus of claim 16, wherein the policy information of the UE includes version information of the policy information stored in the UE [Karampatsis ¶ 0112: first policy identifier indicates a version of the first policy], however, Karampatsis does not explicitly disclose the policy information is NSSP information.
However, Watfa teaches policy information that is NSSP information [Watfa ¶ 0129: WTRU is requesting new NSSP, which implies a current policy of the WTRU is a NSSP policy information].
The motivation to combine these references is illustrated in the rejection of claim 16 above.
Regarding claim 18, Karampatsis in view of Keller teaches the apparatus of claim 15, however, does not explicitly disclose wherein the policy information includes NSSP information related to the UE.
However, in a similar field of endeavor, Watfa teaches wherein the policy information includes NSSP information related to the UE [Watfa ¶ 0129: when WTRU requests new NSSP policy, policy function may provide a new NSSAI/S-NSSAI for the WTRU].
[Watfa ¶ 0002].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN P COX/Primary Examiner, Art Unit 2474